340 F.2d 320
65-1 USTC  P 9202
UNITED CALIFORNIA BANK (Successor to First Western Bank andTrust Company, by merger), a corporation Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 19451.
United States Court of Appeals Ninth Circuit.
Jan. 19, 1965.

Koster, Kohlmeier & Graham, and George H. Koster, San Francisco, Cal., for petitioner.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Robert N. Anderson, Donald W. Williamson, Jr., and Robert Golten, Attorneys, Dept. of Justice, Tax Division, Washington, D.C., for respondent.
Before HAMLEY, DUNIWAY and ELY, Circuit Judges.
PER CURIAM.


1
In its federal income tax return for 1958, First Western Bank and trust Company claimed a loss deductible under sections 165 and 167 of the Internal Revenue Code of 1954 by reason of the asserted abandonment of a building located on its property at 526 California Street, San Francisco.  The Commissioner of Internal Revenue disallowed the deduction and accordingly determined a deficiency in income tax for 1958 in the amount of $137,333.85.


2
United California Bank, successor to First Western Bank and Trust Company, thereupon petitioned the Tax Court of the United States to redetermine the deficiency.  The Tax Court did so and thereafter entered its findings of fact and opinion sustaining the Commissioner's determination.  41 T.C. 437.  United California then petitioned this court to review the decision of the Tax Court.


3
We have done so, and we affirm the decision of the Tax Court for the reasons stated in the reported decision of that court.